Citation Nr: 0836944	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  05-26 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel




INTRODUCTION

This matter was previously before the Board of Veterans' 
Appeals (BVA or Board) 
in November 2007 and was remanded for additional development.  
Prior to the remand, this matter was on appeal from a March 
2004 rating decision from the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida. The 
appellant is the surviving spouse of a veteran who had active 
service from June 1943 until January 1946, and died in April 
2003. 


FINDINGS OF FACT

1. At the time of his death, the veteran was not service-
connected for any disabilities.  

2. The veteran's death certificate, registered in April 2003, 
noted that the cause of death as cardiac standstill, due to 
cardiac arrhythmia, due to hypoxemia, and due to pulmonary 
fibrosis.  His death was noted to be natural.  

3.  The appellant contends that the veteran died due to in-
service exposure to asbestos.  

4.  There is no probative competent medical evidence showing 
that the cause of the veteran's death is due to service, 
including any asbestos exposure.  


CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to cause the veteran's death. 38 
U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.312, 3.303 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In the context of a claim for DIC benefits, § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a § 5103(a)-
compliant notice.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in May 2003 and June 2004 that fully 
addressed all four notice elements.  The May 2003 letter was 
sent prior to the initial RO decision in this matter.  The 
letter informed her of what evidence was required to 
substantiate the claim and of her and VA's respective duties 
for obtaining evidence.  She was also asked to submit 
evidence and/or information in her possession to the RO.  

Although notice was not provided in complete conformance with 
the requirements of the Hupp decision, the lack of such 
notice was not prejudicial to the appellant.  The veteran was 
not service connected for any disabilities at the time of his 
death, so a statement regarding service-connected 
disabilities and information necessary to substantiate a DIC 
claim based on a service-connected disability was 
unnecessary, as it is inapplicable to the appellant's claim.  
Furthermore, the May 2003 and June 2004 letters from the RO 
informed the appellant that DIC could be established if the 
veteran's death was due to a service-related injury or 
disease.  The appellant demonstrated actual knowledge of the 
need to establish that her husband's death was caused by his 
military service.   For example, her June 2004 Notice of 
Disagreement reported that she believed that the veteran was 
exposed to asbestos during service and that that exposure was 
the cause of his death.  Thus any inadequacies in the notice 
provided to the appellant, in regards to the Hupp case, have 
not prejudiced her claim.  

With respect to the Dingess requirements, in December 2007, 
the RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  
 
Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting her in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records.  The 
appellant has submitted a death certificate, autopsy, and 
statements.  In addition, a VA medical opinion was obtained 
in June 2008.  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Applicable Law 

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002).  A service-connected disorder is 
one that was incurred in or aggravated by active service; one 
for which there exists a refutable presumption of service 
incurrence, such as a malignant tumor, if manifested to the 
required degree within a prescribed period from the veteran's 
separation from active duty; or one that is proximately due 
to or the result of service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.307, 3.309, 3.310(a) (2007).

Service connection may also be established if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b).  Such evidence must be medical unless 
it relates to a disorder that may be competently demonstrated 
by lay observation.  See, e.g., Savage v. Gober, 10 Vet. App. 
488, 494-95 (1997).  For the showing of a chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic." 38 C.F.R. § 3.303(b).

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other disorder, was the immediate 
or underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312 (2007).

Merits of the Claim
 
According to the record, at the time of his death, the 
veteran was not service-connected for any disabilities.  The 
appellant essentially claims that the veteran died due to 
asbestos exposure in service as indicated in the June 2004 
Notice of Disagreement.  

Since the veteran was not service-connected for any 
disabilities at the time of his death, cause of death cannot 
be found based on a causal connection between a service-
connected disability and death.  See 38 C.F.R. § 3.312.  

The veteran's death certificate, registered on April 3, 2003, 
noted cardiac standstill as the immediate cause of his death, 
due to cardiac arrhythmia, due to hypoxemia, and due to 
pulmonary fibrosis.  His death was noted to be natural.  

A May 2003 autopsy report found anatomic pathologic findings 
to generally include pulmonary abscess formation and diffuse 
pulmonary alveolar injury; mild atherosclerotic coronary 
artery disease, focal; benign prostatic hypertrophy, and 
arteriolar nephrosclerosis.  The cause of the veteran's death 
was a complication of chronic pneumonia and pulmonary 
alveolar injury with multiple pulmonary abscess formation and 
fungal infection.  

The veteran's service treatment records included a February 
1943 enlistment examination, which did not note any disorders 
of the heart or lungs.  A January 1946 examination, prior to 
discharge, similarly noted no abnormalities of the 
cardiovascular system or lungs.  

The veteran's work history has included work as a 
longshoreman, performing duties in connection with loading 
cargo on and off ships, as indicated by his service records.  
His January 1946 Separation Qualification Record also noted 
pre-service carpentry work (i.e., building roof sheds, laying 
sub flooring, tying in studs and putting on roofs) for the 
Alabama Drydock and Shipbuilding Company.  

A November 2002 VA Pulmonary Medical Clinic note reported 
that the veteran worked in a warehouse and was exposed to 
concrete, mortar, and dry wall for approximately 50 years, 
and had been exposed to various unknown dusts.  He had 
shortness of breath, which had gradually worsened.  He was 
subsequently found to have bilateral pulmonary fibrosis.  

The record also contains VA treatment records developed prior 
to his death.  The VA records generally indicate treatment 
for shortness of breath and a diagnosis of interstitial 
pulmonary fibrosis, as indicated in August and December of 
2002.  In August 2002, the veteran was diagnosed as having 
pulmonary interstitial fibrosis.  It was reported that the 
veteran's chest x-ray and physical examination were 
consistent with interstitial fibrosis.  It was further 
reported that the exact etiology of this condition was 
unclear.  A September 2002 Addendum noted that the veteran 
had multiple risk factors for interstitial fibrosis, 
including many years he spent working in a concrete factory 
with extreme amounts of concrete dust being inhaled, and 
working as a farmer.  At that time, there was no history 
reported of any asbestos exposure (including prior to, 
during, or after service).

A VA medical opinion was provided in June 2008, which 
included a review of the claims file.  The examiner noted 
that the veteran died of complications of interstitial 
pulmonary fibrosis, with a large fungus ball formation in the 
left upper lobe.  He had diffuse pulmonary fibrosis, 
pulmonary anthrocosis, organized pneumonias, and scattered 
areas of bronchiectasis.  The autopsy report gave little 
mention of pleural fibrosis or calcifications, and no mention 
of asbestos bodies.  The examiner also noted that the veteran 
had a probable history of some pre-service asbestos exposure 
working in a shipyard and exposure during service loading and 
unloading ships; however, this exposure did not carry a very 
high risk of significant asbestos exposure.  

The June 2008 VA examiner did note that the veteran had 
worked in a cement factory and handled cement dusts and fumes 
following service, for approximately 50 years.  The examiner 
further noted, after a review of medical records, that the 
veteran did not become very symptomatic until 2 to 3 years 
prior to his Pulmonary Clinic Consult visit and that he had 
been in good health and had worked full time prior to that 
time.

The June 2008 VA examiner opinion found that the veteran's 
pulmonary fibrosis appeared related to chronic, long term 
exposure to silicates in cement powder.  This opinion was 
based on findings of a left upper lobe cavitation, a fungus 
ball, and severe anthrocosis, with a lack of mention of 
calcified pleural plaques or even asbestos bodies, though the 
examiner conceded those could have been missed.  

The June 2008 examiner then clarified that the cause of the 
veteran's pulmonary fibrosis was more likely than not the 
silica exposure in the cement factory over a long period.  He 
also stated that it was less likely as not that his death was 
related to either pre-service or service related asbestos 
exposure.  The examiner found his death to be related o the 
silicates exposure as a private citizen and not to his 
service.   

The Board finds that service connection for the cause of the 
veteran's death has not been established.  No cardiac or 
pulmonary disorder was found upon the veteran's separation 
from service.  The stated cause of the veteran's death is 
cardiac standstill, and although pulmonary fibrosis was found 
to be a factor, there is no evidence supportive of the 
appellant's contention that it is related to service.  
Although there is some medical evidence indicating that the 
etiology of the veteran's pulmonary fibrosis is unknown, such 
evidence is not probative as to the question of its etiology 
or supportive of the appellant's contention that it is due to 
her husband's service.  In contrast, the June 2008 VA medical 
opinion found it more likely than not related to the 
veteran's post-service work at a cement factory and 
specifically found it less likely than not due to any 
possible pre-service or in-service asbestos exposure.  The 
June 2008 VA examiner was a pulmonary specialist.  
Furthermore, the opinion also involved a review of the 
veteran's past medical records and autopsy report, and thus 
was based on the most complete medical information available 
regarding the veteran.  There is no indication in the 
objective record that his pulmonary fibrosis was caused by 
his service, and thus caused his death.  Thus, direct service 
connection for cause of death cannot be awarded. 

The only other evidence provided as to the claim is the 
appellant's belief that her husband's death was due to his 
exposure to asbestos in service.  Although she can provide 
testimony as to her own experiences and observations, the 
factual question of if the veteran's death is related to his 
service is a medical question, requiring a medical expert.  
The appellant is not competent to render such an opinion.  
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  38 C.F.R. 
§ 3.159.  She does not have the requisite special medical 
knowledge necessary for such opinion evidence.  "Competent 
medical evidence" is evidence that is provided by a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a).

As the evidence of record is against the claim, the benefit 
of the doubt rule does not apply. Gilbert v. Derwinski, 1 
Vet.App. 49, 58 (1991). The appellant's claim for service 
connection for cause of death is denied. 


ORDER

Entitlement to service connection for cause of death is 
denied.




____________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


